EXAMINER’S COMMENT
The claim amendments and remarks of May 12, 2022 have been entered. 
The previous rejections under (i) 35 U.S.C. § 112(b) and (ii) 35 U.S.C. § 102/103 have been withdrawn in light of the claim amendments and the accompanying arguments.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a Spinacia oleracea plant comprising an allele designated alpha-WOLF 27 which confers complete resistance to Peronospora farinosa f. sp. spinaciae races Pfs:7, Pfs:8, Pfs:9, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15, and Pfs:17, wherein the protein encoded by said allele is a CC-NBS-LRR protein that comprises in its amino acid sequence the motif “MAEIGYSVC” (SEQ ID NO:1) at its N-terminus, and the motif “KWMCLR” (SEQ ID NO:2), wherein the LRR domain of the protein has at least 97.5% sequence identity to SEQ ID NO:10, and the DNA sequence of the LRR domain has at least 97% sequence identity to SEO ID NO:9, wherein a representative sample of seed capable of growing into the plant was deposited under NCIMB accession number 43668; to the plant’s cell, its propagation material; to a method of producing the plant; and to a method for identifying the plant. The prior art fails to teach or reasonably suggest the instantly claimed composition(s) and method(s). 
	The closest prior art is Kock et al., United States Patent Application Publication No. US 2019/0241905 A1, published August 8, 2019. The Kock et al. reference teaches generally a method for modifying the resistance profile of Spinacia oleracea to downy mildew using "alpha-WOLF" type and "beta-WOLF" type(s) of genes, which encode proteins that belong to the CC-NBS-LRR family (Coiled Coil-Nucleotide Binding Site-Leucine-Rich Repeat). However, the Kock et al. reference fails to each or reasonably suggest the instantly claimed compositions, and methods practiced with those compositions. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 5-28 are allowed. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663